Lumpkin, J.
Sureties upon a promissory note, whether they sign' the same upon the face or upon the back thereof, are entitled, upon paying the note, to maintain an action thereon against their principal; and a declaration filed by them Wherein they sue upon the note as the owners of the same, may be amended by setting forth the facts as they exist, and stating their true relation to the contract evidenced by the paper declared upon, (a) For the distinction between indorsers and sureties by indorsement, see Sibley et al. v. American Exch. Nat. Bank, 97 Ga. 126, 25 S. E. Rep. 470. Judgment affirmed.
Fouche & Fouche, for plaintiff in error.
Dean & Dean, contra.